DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a junction box assembly having a jump start terminal, the junction box assembly comprising: an upper cover coupled to a lower cover assembly, the upper cover having a jump start terminal housing, the jump start terminal housing including a floor and a first through hole is disposed on the floor, the first through hole for accommodating the jump start terminal, wherein the floor is dimensioned to direct water to the first through hole; a jump start terminal cover configured to be removably coupled to the jump start terminal housing so as to cover the jump start terminal and provide access to the jump start terminal; and wherein the lower cover assembly includes a fuse assembly having an upper case and a lower case configured to hold a bus bar unit having a plurality of fuses, wherein the upper case includes a first support member, the first support member having a collar defining a second through hole, the collar being concentric to the jump start terminal and the first through hole being concentric to the collar, the first support member further including a first drain hole spaced apart from each of the plurality of fuses, wherein the first support member is configured to direct water to the first drain hole, the first drain hole being open to a second hole in the bus bar unit, and wherein the lower case includes a second drain hole open to the second hole, the junction box assembly configured to direct water from the jump housing through the fuse assembly so as to avoid the plurality of fuses.
Regarding Claim 11, the cited prior art of record does not teach or fairly suggest a junction box assembly having a jump start terminal, the junction box assembly comprising: an upper cover coupled to a lower cover assembly, the upper cover having a jump start terminal housing, the jump start terminal housing including a floor and a first through hole is disposed on the floor, the first through hole for accommodating the jump start terminal, wherein the floor is dimensioned to direct water to the first through hole; a jump start terminal cover configured to be removably coupled to the jump start terminal housing so as to cover the jump start terminal and provide access to the jump start terminal; andSWS Ref. 502001055 wherein the lower cover assembly includes a fuse assembly having an upper case and a lower case configured to hold a bus bar unit having a plurality of fuses, wherein the upper case includes a collar defining a second through hole, the collar being concentric to the jump start terminal and a water channel in communication with the first through-hole, the water channel passing through the fuse assembly to a bottom drain open to the exterior of the lower cover assembly.
 	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-10 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. Each of claims 12-20 depends either directly or indirectly upon claim 11 and thus is allowable for at least the same reasons.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RJA/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847